Citation Nr: 0825067	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  99-11 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of head 
trauma to include seizures.

(The issue of entitlement to service connection for a low 
back disorder will be the subject of a separate decision 
under the same docket number).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to April 
1986.  Further, the record indicates he had additional 
service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which found that new and material 
evidence had not been received to reopen the previously 
denied claims of service connection for head trauma and 
seizures, and a low back disorder.  Additionally, this rating 
decision denied service connection for PTSD.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in July 2002, a transcript of 
which is of record.

By a December 2002 decision, the Board found that new and 
material evidence had been received to reopen the previously 
denied claims, but that additional development was necessary 
regarding the underlying service connection claims.  The 
Board initially undertook this development pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3.104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  However, on May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2), 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Accordingly, in 
October 2003 the Board remanded the case for completion of 
the additional development to include medical examinations. 

In March 2006, the Board denied the veteran's PTSD and head 
trauma claims, and remanded the low back claim for additional 
development.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a March 2008 Order, the Court, pursuant to a 
joint motion, vacated the Board's decision to the extent it 
denied service connection for residuals of head trauma to 
include seizure, and remanded the case for compliance with 
the instructions of the joint motion.

For the reasons addressed in the REMAND portion of the 
decision below, additional development is required to comply 
with the instructions of the joint motion.  Accordingly, this 
case will be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2003, the Board remanded the veteran's head trauma 
claim for a neurology examination that included an opinion as 
to whether a diagnosis of a seizure disability was warranted.  
If such a diagnosis was rendered, the examiner was to provide 
a medical opinion, based on a review of the entire medical 
record and the current examination, whether it was at least 
as likely as not that a seizure disability was related to the 
findings noted during the veteran's military service.

The veteran subsequently underwent a VA neurology examination 
in November 2004, and the Board denied the veteran's claim in 
March 2006 citing to the findings of the November 2004 
examination.  However, the joint motion contended that this 
examination was not in accord with the Board's remand 
directives.  For example, the joint motion stated that the 
examiner reported he only reviewed the veteran's medical 
records, but did not state whether the reviewed the veteran's 
claims folder as part of, or prior, to the examination.  The 
joint motion further contended that the examiner also relied 
upon the veteran's statements regarding a prior magnetic 
resonance imaging (MRI) examination rather than conducting 
one himself.  Finally, the examiner stated that his diagnosis 
was not definitive due to limited data on the causes of the 
veteran's seizures.  Therefore, the joint motion contended 
that the case should be remanded for the Board to comply with 
that part of its October 2003 remand which required VA to 
provide the veteran with an adequate neurological medical 
examination wherein the examiner had a copy of the claims 
folder.

Pursuant to the instructions of the joint motion, the Board 
must remand this case for a new neurology examination in 
regard to his head trauma claim.  

Since a new examination is necessary in the instant case, the 
veteran is hereby informed that 38 C.F.R. § 3.326(a) provides 
that individuals for whom examinations have been authorized 
and scheduled are required to report for such examinations.  
The provisions of 38 C.F.R. § 3.655 addresses the 
consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

In addition to the foregoing, the Board notes that the 
notification provided to the veteran in this case did not 
include information regarding potential disability rating(s) 
or effective date(s) as mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As a 
remand is already required in this case, the Board concludes 
that the veteran should be provided with the requisite 
notification which adequately addresses these issues.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for head trauma 
residuals, to include seizures, since 
March 2006.  After securing any necessary 
release, obtain those records not on 
file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a neurology 
examination by a clinician who has not 
previously evaluated him in regard to his 
head trauma claim.  The claims folder 
should be made available to the examiner 
for review before the examination; the 
examiner must state that the entire 
claims folder was reviewed.

The neurology examiner must render an 
opinion as to whether a diagnosis of a 
seizure disability is warranted and all 
necessary diagnostic testing should be 
accomplished; the examiner must state 
whether the veteran currently has a 
chronic seizure disorder.  

Based on a review of the entire medical 
record and the current examination, if a 
diagnosis of a seizure disability is 
rendered, the examiner must provide a 
medical opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that a seizure 
disability is related to the findings 
noted during the veteran's military 
service.  

A complete rationale for any opinion(s) 
expressed should be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

4.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination report 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC on this issue in June 2005, and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




